              Case 19-10326-JKS                   Doc 1     Filed 01/07/19 Entered 01/07/19 14:46:40                               Desc Main
                                                            Document     Page 1 of 53

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Deli King of Linden, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  628 W. St. Georges Ave.
                                  Linden, NJ 07036
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Union                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
               Case 19-10326-JKS                     Doc 1       Filed 01/07/19 Entered 01/07/19 14:46:40                                   Desc Main
                                                                 Document     Page 2 of 53
Debtor    Deli King of Linden, LLC                                                                      Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 7223

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Attachment                                                  Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 19-10326-JKS                   Doc 1       Filed 01/07/19 Entered 01/07/19 14:46:40                                  Desc Main
                                                             Document     Page 3 of 53
Debtor   Deli King of Linden, LLC                                                                  Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
              Case 19-10326-JKS                 Doc 1       Filed 01/07/19 Entered 01/07/19 14:46:40                                 Desc Main
                                                            Document     Page 4 of 53
Debtor    Deli King of Linden, LLC                                                                 Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 7, 2019
                                                  MM / DD / YYYY


                             X   /s/ Edward Levy                                                          Edward Levy
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Leonard C. Walczyk                                                    Date January 7, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Leonard C. Walczyk
                                 Printed name

                                 WASSERMAN, JURISTA & STOLZ, P.C.
                                 Firm name

                                 110 Allen Road
                                 Suite 304
                                 Basking Ridge, NJ 07920
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (973) 467-2700                Email address      attys@wjslaw.com

                                 032991989 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
              Case 19-10326-JKS                   Doc 1   Filed 01/07/19 Entered 01/07/19 14:46:40                               Desc Main
                                                          Document     Page 5 of 53
Debtor     Deli King of Linden, LLC                                                         Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                   Chapter      7
                                                                                                                          Check if this an
                                                                                                                          amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     Eddie Levy Signature Creations, Inc.                                    Relationship to you               Affiliate
District   Newark                                     When     1/07/19             Case number, if known
Debtor     NJB Caterers, LLC                                                       Relationship to you               Affiliate
District   Newark                                     When     1/07/19             Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 5
Case 19-10326-JKS   Doc 1   Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document     Page 6 of 53
Case 19-10326-JKS   Doc 1   Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document     Page 7 of 53
            Case 19-10326-JKS                         Doc 1          Filed 01/07/19 Entered 01/07/19 14:46:40                   Desc Main
                                                                     Document     Page 8 of 53




 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 7, 2019                         X /s/ Edward Levy
                                                                       Signature of individual signing on behalf of debtor

                                                                       Edward Levy
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-10326-JKS                                    Doc 1             Filed 01/07/19 Entered 01/07/19 14:46:40                                                           Desc Main
                                                                                    Document     Page 9 of 53
 Fill in this information to identify the case:

 Debtor name            Deli King of Linden, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           140,924.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           140,924.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           218,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            86,434.44

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           154,708.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             459,142.86




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                         Desc Main
                                                                     Document      Page 10 of 53
 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $100.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Santander Bank                                          Checking                        1703                                             $0.00




           3.2.     Santander Bank                                          Checking                        1711                                             $0.00




           3.3.     Santander Bank                                          Checking                        2718                                         $10.00




           3.4.     Santander Bank                                          Checking                        2969                                         $11.66



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $121.66
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                         Desc Main
                                                                     Document      Page 11 of 53
 Debtor           Deli King of Linden, LLC                                                            Case number (If known)
                  Name


        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     landlord security deposit                                                                                                    $11,200.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                  $11,200.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 17,133.49   -                                   0.00 = ....                 $17,133.49
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $17,133.49
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials
           Raw materials and
           inventory                                                                                $0.00                                          $5,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                  Desc Main
                                                                     Document      Page 12 of 53
 Debtor         Deli King of Linden, LLC                                                         Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                             $5,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           assorted office furniture                                                           $0.00                                          $400.00



 40.       Office fixtures
           assorted office fixtures                                                            $0.00                                          $300.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $700.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40               Desc Main
                                                                     Document      Page 13 of 53
 Debtor         Deli King of Linden, LLC                                                      Case number (If known)
                Name



        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            See attached Asset Depreciation Schedule                                        $0.00                                     $106,769.00



 51.        Total of Part 8.                                                                                                      $106,769.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.delikinglinden.com                                                          $0.00                                         Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            customer list                                                                   $0.00                                         Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40            Desc Main
                                                                     Document      Page 14 of 53
 Debtor         Deli King of Linden, LLC                                                     Case number (If known)
                Name



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 19-10326-JKS                            Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                        Desc Main
                                                                         Document      Page 15 of 53
 Debtor          Deli King of Linden, LLC                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $121.66

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $11,200.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $17,133.49

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $5,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $700.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $106,769.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $140,924.15           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $140,924.15




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 16 of 53
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 17 of 53
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                Desc Main
                                                                     Document      Page 18 of 53
 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Crown Funding Group/Silver
 2.1                                                  Describe debtor's property that is subject to a lien                 $165,000.00                       $0.00
       Line
       Creditor's Name

       253 36th St., Suite B317
       Brooklyn, NY 11232
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CT Corporation System, as
 2.2                                                                                                                                $0.00                Unknown
       Representative                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                all assets of the Debtor
       330 N. Brand Blvd., Suite 700
       Attn: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 19-10326-JKS                        Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                               Desc Main
                                                                     Document      Page 19 of 53
 Debtor       Deli King of Linden, LLC                                                                 Case number (if know)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Everest Buisness Funding                      Describe debtor's property that is subject to a lien                      $45,000.00                 $0.00
        Creditor's Name

        5 West 37th St., 2nd Fl.
        New York, NY 10018
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Libertas Funding LLC                          Describe debtor's property that is subject to a lien                       $8,000.00                 $0.00
        Creditor's Name

        382 Greenwich Ave., Suite 2
        Greenwich, CT 06830
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $218,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 19-10326-JKS                        Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                  Desc Main
                                                                     Document      Page 20 of 53
 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,000.00         $2,000.00
           Alex Laudisi                                              Check all that apply.
           47 Dock Road                                                 Contingent
           Brick, NJ 08723                                              Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Customer Deposits
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,500.00         $2,500.00
           Alyse & Ken Heilpern                                      Check all that apply.
           4 Highland Dr                                                Contingent
           Livingston, NJ 07039                                         Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Customer Deposits
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   23271                               Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 21 of 53
 Debtor       Deli King of Linden, LLC                                                                        Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Andrea and Ben Genek                                       Check all that apply.
          15 Wendover Road                                              Contingent
          East Windsor, NJ 08520                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $495.00     $495.00
          Andrea Keate                                               Check all that apply.
          117 Prospect Ave                                              Contingent
          Bridgewater, NJ 08807                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,446.40    $1,446.40
          Carolina Chappotin                                         Check all that apply.
          821 Cleveland Ave                                             Contingent
          Elizabeth, NJ 07208                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Corinne Smithen                                            Check all that apply.
          310 Upper Mountain Ave                                        Contingent
          Montclair, NJ 07043                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 22 of 53
 Debtor       Deli King of Linden, LLC                                                                        Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Dana and Jason Weinstein                                   Check all that apply.
          34 Park Avenue                                                Contingent
          Maplewood, NJ 07040                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,000.00    $2,850.00
          Deborah Kirschner                                          Check all that apply.
          20-03 Radburn Road                                            Contingent
          Fair Lawn, NJ 07410                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Ilyse Shainbrown                                           Check all that apply.
          2 Mountain Ridge Drive                                        Contingent
          Livingston, NJ 07039                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $0.00     $0.00
          Internal Revenue Service                                   Check all that apply.
          Centralized Insolvency Operation                              Contingent
          PO Box 7346                                                   Unliquidated
          Philadelphia, PA 19101-7346                                   Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     For Noticing & Precautionary Purposes
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 23 of 53
 Debtor       Deli King of Linden, LLC                                                                        Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,500.00    $1,500.00
          Jason Eidlitz                                              Check all that apply.
          President, Hudson Cty Region Men's                            Contingent
          Club                                                          Unliquidated
          301 Glenwood Drive                                            Disputed
          Briarcliff Manor, NY 10510
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $8,000.00    $2,850.00
          Jesse & Stacey Schneider                                   Check all that apply.
          31 McGuire Drive                                              Contingent
          West Orange, NJ 07052                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $4,507.37    $2,850.00
          Joshua Ratner                                              Check all that apply.
          333 Washington St., 4th Fl.                                   Contingent
          Jersey City, NJ 07302                                         Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,500.00    $2,850.00
          Karen Rosen                                                Check all that apply.
          269 Thistle Lane                                              Contingent
          Bedminster, NJ 07921                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 24 of 53
 Debtor       Deli King of Linden, LLC                                                                        Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $8,867.07    $2,850.00
          Linda Lewis                                                Check all that apply.
          2079 Pleasant Pkwy                                            Contingent
          Union, NJ 07083                                               Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,000.00    $2,000.00
          Lisa Spirn                                                 Check all that apply.
          780 Norman Place                                              Contingent
          Westfield, NJ 07090                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Michael Laitman                                            Check all that apply.
          922 Carleton Road                                             Contingent
          Westfield, NJ 07090                                           Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Naomi Sternberg                                            Check all that apply.
          27 Cherrywood Court                                           Contingent
          River Vale, NJ 07675                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 25 of 53
 Debtor       Deli King of Linden, LLC                                                                        Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,000.00    $2,000.00
          Natalie Terdiman                                           Check all that apply.
          2296 Oakham Ct                                                Contingent
          Mahwah, NJ 07430                                              Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,000.00    $2,000.00
          Nomi Forman                                                Check all that apply.
          1 Stirrup Lane                                                Contingent
          Flemington, NJ 08822                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,000.00    $2,850.00
          Pam Garretson                                              Check all that apply.
          4 Blue Fern Lane                                              Contingent
          Randolph, NJ 07869                                            Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,500.00    $1,500.00
          Rachel Katell                                              Check all that apply.
          463 1st St., Apt. 3E                                          Contingent
          Hoboken, NJ 07030                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 26 of 53
 Debtor       Deli King of Linden, LLC                                                                        Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Rachel Steinberg                                           Check all that apply.
          155 Richardson Road                                           Contingent
          Robbinsville, NJ 08691                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown      Unknown
          Robby Bolcar                                               Check all that apply.
          528 Washington Street                                         Contingent
          Hoboken, NJ 07030                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,850.00    $2,850.00
          Robyn Laveman                                              Check all that apply.
          6 Cherry Hill Road                                            Contingent
          Livingston, NJ 07039                                          Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,500.00    $2,500.00
          Sarah Ninivaggi                                            Check all that apply.
          1620 Belmont Ave                                              Contingent
          Seattle, WA 98122                                             Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Customer Deposits
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
             Case 19-10326-JKS                        Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                    Desc Main
                                                                     Document      Page 27 of 53
 Debtor        Deli King of Linden, LLC                                                                       Case number (if known)
               Name

 2.27       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $4,500.00         $2,850.00
            Seth Cohen                                               Check all that apply.
            29 Angus Road                                               Contingent
            Flemington, NJ 08822                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Customer Deposits
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.28       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $9,358.60         $9,358.60
            State of New Jersey                                      Check all that apply.
            Sales & Use Tax                                             Contingent
            CN 999                                                      Unliquidated
            Trenton, NJ 08625-0999                                      Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Sales Tax
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.29       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                             $410.00        $410.00
            United Synagogue of Hoboken                              Check all that apply.
            115 Park Ave                                                Contingent
            Hoboken, NJ 07030                                           Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Customer Deposits
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes


 2.30       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          $3,000.00         $2,850.00
            Yael Miller                                              Check all that apply.
            68 Athens Road                                              Contingent
            Short Hills, NJ 07078                                       Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:
                                                                     Customer Deposits
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                     Desc Main
                                                                     Document      Page 28 of 53
 Debtor       Deli King of Linden, LLC                                                                Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,778.94
          Acme Fish                                                             Contingent
          30 Gem Street                                                         Unliquidated
          Brooklyn, NY 11222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,896.51
          ADPI                                                                  Contingent
          13 Smithfield Ct                                                      Unliquidated
          Basking Ridge, NJ 07920-2778                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    alarm
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,390.45
          AFI Foodservice Distributors                                          Contingent
          1 Ikea Drive                                                          Unliquidated
          Elizabeth, NJ 07207                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $300.00
          Beagle Linen LLC                                                      Contingent
          6900 Roustein Ave., Unit 3                                            Unliquidated
          North Bergen, NJ 07047                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Berlin Group, LLC                                                     Contingent
          380 Fairfield Road                                                    Unliquidated
          Fairfield, NJ 07004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $250.00
          Blue Tomatoes                                                         Contingent
          131 Cedar St                                                          Unliquidated
          Ridgefield Park, NJ 07660                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $799.92
          Bowco Laboratories                                                    Contingent
          75 Freeman Street                                                     Unliquidated
          P.O. Box 1219                                                         Disputed
          Woodbridge, NJ 07095-1219
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                     Desc Main
                                                                     Document      Page 29 of 53
 Debtor       Deli King of Linden, LLC                                                                Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $594.00
          Capricorn Seafood                                                     Contingent
          PO Box 320198                                                         Unliquidated
          Brooklyn, NY 11232                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,400.00
          Citrin Cooperman, LLP                                                 Contingent
          290 W. Mt. Pleasant Ave                                               Unliquidated
          Livingston, NJ 07039                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $600.00
          City of Linden                                                        Contingent
          301 Northwood Ave                                                     Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Garbage Removal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $850.00
          Congregation Agudath Israel                                           Contingent
          20 Academy Road                                                       Unliquidated
          Caldwell, NJ 07006                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,950.00
          Diana Mrugal                                                          Contingent
          149 Hawthorne Ct                                                      Unliquidated
          Rockaway, NJ 07866                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Professional Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $200.00
          Ditto Copier                                                          Contingent
          209 E. Elizabeth Ave                                                  Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,657.33
          Driscoll Foods                                                        Contingent
          174 Delawanna Ave                                                     Unliquidated
          Clifton, NJ 07014                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                     Desc Main
                                                                     Document      Page 30 of 53
 Debtor       Deli King of Linden, LLC                                                                Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $261.64
          Elizabethtown Gas                                                     Contingent
          PO Box 3175                                                           Unliquidated
          Union, NJ 07083                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bills
          Last 4 digits of account
          number 3485;8469;7151;7151                                         Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,500.00
          Erica Lysick                                                          Contingent
          506 Ainsworth St.                                                     Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan to business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,707.80
          Imperial Bag & Paper Co.                                              Contingent
          255 Route 1&9                                                         Unliquidated
          Jersey City, NJ 07306                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $100.00
          Intercounty Bakery Supply                                             Contingent
          1095 Long Island Ave                                                  Unliquidated
          Deer Park, NY 11729                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,358.96
          JWMG                                                                  Contingent
          1501 Broadway                                                         Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $120.00
          Linden City Municipal Court                                           Contingent
          301 N. Wood Ave.                                                      Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,625.00
          Marketing Plus                                                        Contingent
          114 Glenside Road                                                     Unliquidated
          New Providence, NJ 07974                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                     Desc Main
                                                                     Document      Page 31 of 53
 Debtor       Deli King of Linden, LLC                                                                Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,927.12
          Mooney General Paper Co.                                              Contingent
          1451 Chestnut Avenue                                                  Unliquidated
          PO Box 3800                                                           Disputed
          Hillside, NJ 07205
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,130.22
          Nassau Foods                                                          Contingent
          200 Albany Ave                                                        Unliquidated
          Freeport, NY 11520                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $312.86
          New Jersey American Water                                             Contingent
          P.O. Box 371476                                                       Unliquidated
          Pittsburgh, PA 15250-7476                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bills
          Last 4 digits of account
          number 5154;7592;0537;2774                                         Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,203.00
          PSE&G                                                                 Contingent
          PO Box 14444                                                          Unliquidated
          New Brunswick, NJ 08906                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bills
          Last 4 digits of account
          number 9100;2601;7402;2206                                         Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,643.28
          RP Baking                                                             Contingent
          840 Jersey Sheet                                                      Unliquidated
          Harrison, NJ 07029                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $154.40
          S. Bertram, Inc.                                                      Contingent
          3401 Tremley Point Road                                               Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,800.00
          Sa Lex Food                                                           Contingent
          35 Oak Crescent Road                                                  Unliquidated
          Little Falls, NJ 07424                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                     Desc Main
                                                                     Document      Page 32 of 53
 Debtor       Deli King of Linden, LLC                                                                Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,852.05
          Safer Laundry                                                         Contingent
          61 Someset Pl, Unit 2                                                 Unliquidated
          Clifton, NJ 07012                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $323.00
          State of NJ, Dept of Community Affairs                                Contingent
          Bureau of Fire Code Enforcement                                       Unliquidated
          PO Box 809                                                            Disputed
          Trenton, NJ 08625-0809
                                                                             Basis for the claim:    BFCE Registration Renewal Fee
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,150.00
          Swiss Bakery                                                          Contingent
          1711 East 2nd St                                                      Unliquidated
          Scotch Plains, NJ 07076                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,700.00
          Temple Beth Rishon                                                    Contingent
          585 Russell Ave                                                       Unliquidated
          Wyckoff, NJ 07481                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,500.00
          Terry Bazydlo                                                         Contingent
          713 Keep St                                                           Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    loan to business
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,052.00
          Utica National Insurance Group                                        Contingent
          Billing Dept., PO Box 6532                                            Unliquidated
          Utica, NY 13504-6532                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Verizon                                                               Contingent
          PO Box 4833                                                           Unliquidated
          Trenton, NJ 08650-4833                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bills
          Last 4 digits of account number       0159
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 13 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                     Desc Main
                                                                     Document      Page 33 of 53
 Debtor       Deli King of Linden, LLC                                                                Case number (if known)
              Name

 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,619.94
           Westside Foods                                                       Contingent
           355 Food Center Dr., E Building                                      Unliquidated
           Bronx, NY 10474                                                      Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Internal Revenue Service
           Special Procedures                                                                         Line     2.10
           955 So. Springfield Avenue
                                                                                                             Not listed. Explain
           Springfield, NJ 07081


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      86,434.44
 5b. Total claims from Part 2                                                                            5b.    +     $                     154,708.42

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                        241,142.86




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                     Desc Main
                                                                     Document      Page 34 of 53
 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   premises lease, expires
             lease is for and the nature of               8/31/2030
             the debtor's interest

                  State the term remaining                11 years
                                                                                        Berlin Group, LLC
             List the contract number of any                                            380 Fairfield Road
                   government contract                                                  Fairfield, NJ 07004




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                 Desc Main
                                                                     Document      Page 35 of 53
 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:

    2.1      Edward Levy                       15 Edie Drive                                      Crown Funding                     D   2.1
                                               Marlboro, NJ 07746                                 Group/Silver Line                 E/F
                                                                                                                                    G




    2.2      Edward Levy                       15 Edie Drive                                      Libertas Funding LLC              D   2.4
                                               Marlboro, NJ 07746                                                                   E/F
                                                                                                                                    G




    2.3      Edward Levy                       15 Edie Drive                                      Everest Buisness                  D   2.3
                                               Marlboro, NJ 07746                                 Funding                           E/F
                                                                                                                                    G




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                             Desc Main
                                                                     Document      Page 36 of 53



 Fill in this information to identify the case:

 Debtor name         Deli King of Linden, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                             $1,508,514.65
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,548,208.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                             $1,604,674.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                               Desc Main
                                                                     Document      Page 37 of 53
 Debtor      Deli King of Linden, LLC                                                                   Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                              Desc Main
                                                                     Document      Page 38 of 53
 Debtor        Deli King of Linden, LLC                                                                     Case number (if known)



       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.     WASSERMAN, JURISTA &
                 STOLZ, P.C.
                 110 Allen Road
                 Suite 304
                 Basking Ridge, NJ 07920                             Attorney Fees and filing fee                              12/28/18                  $2,500.00

                 Email or website address


                 Who made the payment, if not debtor?
                 Barbara Levy



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers           Total amount or
                                                                                                                         were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer          Total amount or
                Address                                          payments received or debts paid in exchange                was made                        value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                     Dates of occupancy
                                                                                                                             From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                           Desc Main
                                                                     Document      Page 39 of 53
 Debtor      Deli King of Linden, LLC                                                                   Case number (if known)



    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                        Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
                                                                      Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                      Names of anyone with                Description of the contents            Do you still
                                                                      access to it                                                               have it?
       Extra Space Storage                                            Eddie Levy                          catering carts & equipment                No
       1660 Oak Tree Road                                                                                                                           Yes
       Edison, NJ 08820



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                 Desc Main
                                                                     Document      Page 40 of 53
 Debtor      Deli King of Linden, LLC                                                                   Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                     Court or agency name and            Nature of the case                            Status of case
       Case number                                                    address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                          Governmental unit name and              Environmental law, if known               Date of notice
                                                                      address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Eddie Levy Siganture                             Caterer                                          EIN:         XX-XXXXXXX
             Creations, Inc.
             628 W. St. Georges Ave.                                                                           From-To      1999-2019
             Linden, NJ 07036




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                                 Desc Main
                                                                     Document      Page 41 of 53
 Debtor      Deli King of Linden, LLC                                                                   Case number (if known)



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.2.    NJB Caterers, LLC                                Caterers                                         EIN:         XX-XXXXXXX
             622 W. St. Georges Ave
             Linden, NJ 07036                                                                                  From-To      2014-2019


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Citrin Cooperman, LLP
                    290 W. Mt. Pleasant Ave
                    Livingston, NJ 07039
       26a.2.       Diana Mrugal
                    149 Hawthorne Ct
                    Rockaway, NJ 07866

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Citrin Cooperman, LLP
                    290 W. Mt. Pleasant Ave
                    Livingston, NJ 07039
       26c.2.       Diana Mrugal
                    149 Hawthorne Ct
                    Rockaway, NJ 07866

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory         The dollar amount and basis (cost, market,
                inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                            Desc Main
                                                                     Document      Page 42 of 53
 Debtor      Deli King of Linden, LLC                                                                   Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Edward Levy                                    15 Edie Dr.                                         Managing Member                       100
                                                      Marlboro, NJ 07746



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Edward Levy
       .    15 Edie Drive                                                                                                11/1/18-12/31/
               Marlboro, NJ 07746                                $9,500.00                                               18                salary

               Relationship to debtor
               Managing Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                   Desc Main
                                                                     Document      Page 43 of 53
 Debtor      Deli King of Linden, LLC                                                                   Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 7, 2019

 /s/ Edward Levy                                                         Edward Levy
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40                     Desc Main
                                                                     Document      Page 44 of 53
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of New Jersey
 In re       Deli King of Linden, LLC                                                                         Case No.
                                                                                    Debtor(s)                 Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     2,165.00
             Prior to the filing of this statement I have received                                        $                     2,165.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           Barbara Levy

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or any other
               adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     January 7, 2019                                                                /s/ Leonard C. Walczyk
     Date                                                                           Leonard C. Walczyk
                                                                                    Signature of Attorney
                                                                                    WASSERMAN, JURISTA & STOLZ, P.C.
                                                                                    110 Allen Road
                                                                                    Suite 304
                                                                                    Basking Ridge, NJ 07920
                                                                                    (973) 467-2700 Fax: (973) 467-8126
                                                                                    attys@wjslaw.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40        Desc Main
                                                                     Document      Page 45 of 53




                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Deli King of Linden, LLC                                                                   Case No.
                                                                                    Debtor(s)          Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       January 7, 2019                                             /s/ Edward Levy
                                                                         Edward Levy/Managing Member
                                                                         Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                                Document      Page 46 of 53


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Acme Fish
                        30 Gem Street
                        Brooklyn, NY 11222


                        ADPI
                        13 Smithfield Ct
                        Basking Ridge, NJ 07920-2778


                        AFI Foodservice Distributors
                        1 Ikea Drive
                        Elizabeth, NJ 07207


                        Alex Laudisi
                        47 Dock Road
                        Brick, NJ 08723


                        Alyse & Ken Heilpern
                        4 Highland Dr
                        Livingston, NJ 07039


                        Andrea and Ben Genek
                        15 Wendover Road
                        East Windsor, NJ 08520


                        Andrea Keate
                        117 Prospect Ave
                        Bridgewater, NJ 08807


                        Beagle Linen LLC
                        6900 Roustein Ave., Unit 3
                        North Bergen, NJ 07047


                        Berlin Group, LLC
                        380 Fairfield Road
                        Fairfield, NJ 07004


                        Blue Tomatoes
                        131 Cedar St
                        Ridgefield Park, NJ 07660


                        Bowco Laboratories
                        75 Freeman Street
                        P.O. Box 1219
                        Woodbridge, NJ 07095-1219
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 47 of 53



                    Capricorn Seafood
                    PO Box 320198
                    Brooklyn, NY 11232


                    Carolina Chappotin
                    821 Cleveland Ave
                    Elizabeth, NJ 07208


                    Citrin Cooperman, LLP
                    290 W. Mt. Pleasant Ave
                    Livingston, NJ 07039


                    City of Linden
                    301 Northwood Ave
                    Linden, NJ 07036


                    Congregation Agudath Israel
                    20 Academy Road
                    Caldwell, NJ 07006


                    Corinne Smithen
                    310 Upper Mountain Ave
                    Montclair, NJ 07043


                    Crown Funding Group/Silver Line
                    253 36th St., Suite B317
                    Brooklyn, NY 11232


                    CT Corporation System, as Representative
                    330 N. Brand Blvd., Suite 700
                    Attn: SPRS
                    Glendale, CA 91203


                    Dana and Jason Weinstein
                    34 Park Avenue
                    Maplewood, NJ 07040


                    Deborah Kirschner
                    20-03 Radburn Road
                    Fair Lawn, NJ 07410


                    Diana Mrugal
                    149 Hawthorne Ct
                    Rockaway, NJ 07866
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 48 of 53



                    Ditto Copier
                    209 E. Elizabeth Ave
                    Linden, NJ 07036


                    Driscoll Foods
                    174 Delawanna Ave
                    Clifton, NJ 07014


                    Edward Levy
                    15 Edie Drive
                    Marlboro, NJ 07746


                    Elizabethtown Gas
                    PO Box 3175
                    Union, NJ 07083


                    Erica Lysick
                    506 Ainsworth St.
                    Linden, NJ 07036


                    Everest Buisness Funding
                    5 West 37th St., 2nd Fl.
                    New York, NY 10018


                    Ilyse Shainbrown
                    2 Mountain Ridge Drive
                    Livingston, NJ 07039


                    Imperial Bag & Paper Co.
                    255 Route 1&9
                    Jersey City, NJ 07306


                    Intercounty Bakery Supply
                    1095 Long Island Ave
                    Deer Park, NY 11729


                    Internal Revenue Service
                    Centralized Insolvency Operation
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    Internal Revenue Service
                    Special Procedures
                    955 So. Springfield Avenue
                    Springfield, NJ 07081
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 49 of 53



                    Jason Eidlitz
                    President, Hudson Cty Region Men's Club
                    301 Glenwood Drive
                    Briarcliff Manor, NY 10510


                    Jesse & Stacey Schneider
                    31 McGuire Drive
                    West Orange, NJ 07052


                    Joshua Ratner
                    333 Washington St., 4th Fl.
                    Jersey City, NJ 07302


                    JWMG
                    1501 Broadway
                    New York, NY 10036


                    Karen Rosen
                    269 Thistle Lane
                    Bedminster, NJ 07921


                    Libertas Funding LLC
                    382 Greenwich Ave., Suite 2
                    Greenwich, CT 06830


                    Linda Lewis
                    2079 Pleasant Pkwy
                    Union, NJ 07083


                    Linden City Municipal Court
                    301 N. Wood Ave.
                    Linden, NJ 07036


                    Lisa Spirn
                    780 Norman Place
                    Westfield, NJ 07090


                    Marketing Plus
                    114 Glenside Road
                    New Providence, NJ 07974


                    Michael Laitman
                    922 Carleton Road
                    Westfield, NJ 07090
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 50 of 53



                    Mooney General Paper Co.
                    1451 Chestnut Avenue
                    PO Box 3800
                    Hillside, NJ 07205


                    Naomi Sternberg
                    27 Cherrywood Court
                    River Vale, NJ 07675


                    Nassau Foods
                    200 Albany Ave
                    Freeport, NY 11520


                    Natalie Terdiman
                    2296 Oakham Ct
                    Mahwah, NJ 07430


                    New Jersey American Water
                    P.O. Box 371476
                    Pittsburgh, PA 15250-7476


                    Nomi Forman
                    1 Stirrup Lane
                    Flemington, NJ 08822


                    Pam Garretson
                    4 Blue Fern Lane
                    Randolph, NJ 07869


                    PSE&G
                    PO Box 14444
                    New Brunswick, NJ 08906


                    Rachel Katell
                    463 1st St., Apt. 3E
                    Hoboken, NJ 07030


                    Rachel Steinberg
                    155 Richardson Road
                    Robbinsville, NJ 08691


                    Robby Bolcar
                    528 Washington Street
                    Hoboken, NJ 07030
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 51 of 53



                    Robyn Laveman
                    6 Cherry Hill Road
                    Livingston, NJ 07039


                    RP Baking
                    840 Jersey Sheet
                    Harrison, NJ 07029


                    S. Bertram, Inc.
                    3401 Tremley Point Road
                    Linden, NJ 07036


                    Sa Lex Food
                    35 Oak Crescent Road
                    Little Falls, NJ 07424


                    Safer Laundry
                    61 Someset Pl, Unit 2
                    Clifton, NJ 07012


                    Sarah Ninivaggi
                    1620 Belmont Ave
                    Seattle, WA 98122


                    Seth Cohen
                    29 Angus Road
                    Flemington, NJ 08822


                    State of New Jersey
                    Sales & Use Tax
                    CN 999
                    Trenton, NJ 08625-0999


                    State of NJ, Dept of Community Affairs
                    Bureau of Fire Code Enforcement
                    PO Box 809
                    Trenton, NJ 08625-0809


                    Swiss Bakery
                    1711 East 2nd St
                    Scotch Plains, NJ 07076


                    Temple Beth Rishon
                    585 Russell Ave
                    Wyckoff, NJ 07481
Case 19-10326-JKS   Doc 1    Filed 01/07/19 Entered 01/07/19 14:46:40   Desc Main
                            Document      Page 52 of 53



                    Terry Bazydlo
                    713 Keep St
                    Linden, NJ 07036


                    United Synagogue of Hoboken
                    115 Park Ave
                    Hoboken, NJ 07030


                    Utica National Insurance Group
                    Billing Dept., PO Box 6532
                    Utica, NY 13504-6532


                    Verizon
                    PO Box 4833
                    Trenton, NJ 08650-4833


                    Westside Foods
                    355 Food Center Dr., E Building
                    Bronx, NY 10474


                    Yael Miller
                    68 Athens Road
                    Short Hills, NJ 07078
            Case 19-10326-JKS                         Doc 1           Filed 01/07/19 Entered 01/07/19 14:46:40               Desc Main
                                                                     Document      Page 53 of 53



                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Deli King of Linden, LLC                                                                          Case No.
                                                                                    Debtor(s)                 Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Deli King of Linden, LLC in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 7, 2019                                                       /s/ Leonard C. Walczyk
 Date                                                                  Leonard C. Walczyk
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Deli King of Linden, LLC
                                                                       WASSERMAN, JURISTA & STOLZ, P.C.
                                                                       110 Allen Road
                                                                       Suite 304
                                                                       Basking Ridge, NJ 07920
                                                                       (973) 467-2700 Fax:(973) 467-8126
                                                                       attys@wjslaw.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
